DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              N. A. A., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3312

                              [August 2, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 50-2016-CJ-001188-
XXXX-MB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *           *            *

  Not final until disposition of timely filed motion for rehearing.